In reaching his determination that the petitioner violated prison disciplinary rule 113.10 (see 7 NYCRR 270.2 [B] [14] [i]) by possessing a weapon, the respondent relied upon a misbehavior report as well as the testimony of the correction officer who discovered the weapon following a search of the petitioner’s cell, and the testimony of the petitioner himself. Contrary to the petitioner’s contention, this constituted substantial evidence sufficient to support the determination that the petitioner was guilty of the charge sustained against him (see Matter of Abdur-Raheem v Mann, 85 NY2d 113, 123 [1995]; Matter of Reyes v Leclaire, 49 AD3d 884 [2008]). Any credibility issues were resolved by the hearing officer, and we find no basis upon which to disturb the hearing officer’s determination (see Matter of Mills v Fischer, 85 AD3d 1033 [2011]; Matter of Reyes v Leclaire, 49 AD3d at 885).
*915The petitioner’s remaining contentions are without merit. Angiolillo, J.E, Florio, Belen and Roman, JJ., concur.